Citation Nr: 0721484	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for diffuse 
spondylosis of the lumbar and thoracic spine prior to October 
12, 2004, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Houston, Texas.  The veteran testified before 
the undersigned Veterans Law Judge in March 2007; a 
transcript of that hearing is associated with the claims 
folder.

The veteran indicated in a September 2005 written statement 
that he has stiffness and reduced range of motion in his 
neck.  Such statement was made in the context of describing 
the symptomatology associated with his back.  Additionally, 
the veteran submitted a January 2005 MRI study indicating 
that he has disc degeneration at C3-4.  The Board observes 
that the veteran is currently service-connected for a 
thoracic, and not a cervical, spine disability.  In light of 
the veteran's statements and evidence, and with recognition 
of VA's policy of liberally construing claims, the Board 
concludes that he has requested disability compensation for a 
cervical spine disability, perhaps as secondary to his 
service-connected thoracic spine disability.  As such, the 
Board REFERS the issue of entitlement to service connection 
for a cervical spine disability, to include as secondary to 
his service-connected diffuse spondylosis of the thoracic 
spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the following claim on appeal.

A. Missing Non-VA Treatment Records

The veteran identified a number of non-VA medical 
professionals and facilities at his March 2007 Board hearing 
from which he has sought treatment for his thoracic spine 
disability since service separation.  Specifically, he 
mentioned the clinic at Randolph Air Force Base, the Brook 
Army Medical Center and Wilford Hall Medical Center at 
Lackland Air Force Base, a private physical therapist in New 
Braunfels, Texas, and a chiropractor.  The record contains 
some non-VA medical records submitted by the veteran during 
this appeal; however, it appears that such records do not 
constitute all available and relevant records pertaining to 
his claim.  

According to 38 C.F.R. § 3.159(c)(1) (2006), VA has a duty to 
assist veterans in obtaining private treatment records which 
may be pertinent to their claims.  The records associated 
with the above providers/facilities are potentially relevant 
to the veteran's claim on appeal.  Thus, a remand is 
necessary to obtain these records.  Since no additional 
identifying information has been provided, including a 
consent form, the veteran should be asked to provide consent 
forms with the names, addresses, and dates of treatment for 
each medical professional and facility above.

B. VA Examination

The veteran testified at his March 2007 Board hearing that 
his service-connected diffuse spondylosis of the thoracic 
spine has increased in severity since his April 2006 VA 
examination.  According to VAOPGCPREC 11-95 (1995), a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  The Board 
thus concludes that the veteran's testimony necessitates a 
new examination.  

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and ask him to 
provide more specific information about 
the names, addresses, and dates of 
treatment for his thoracic spine 
disability for the following 
providers/facilities: Randolph Air Force 
Base clinic; Brook Army Medical Center at 
Lackland Air Force Base; Wilford Hall 
Medical Center at Lackland Air Force Base; 
private physical therapist in New 
Braunfels, Texas; and a chiropractor.  
After receiving his response, make 
appropriate attempts to obtain treatment 
records from these providers.

2 Schedule the veteran for a new VA spine 
examination to ascertain the severity of 
his service connected diffuse spondylosis 
of the lumbar and thoracic spine.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner, and the examination report 
should reflect that a review of the claims 
folder was completed.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner must offer 
specific findings as to the range of 
motion, as well as whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected diffuse spondylosis of 
the lumbar and thoracic spine.  If any of 
the above is observed, the examiner should 
specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also specifically state whether there is 
any abnormality of the spine, including 
evidence of listing, scoliosis, reversed 
lordosis, or abnormal kyphosis, a positive 
Goldwaithe's sign, marked limitation of 
forward bending in standing, muscle spasm, 
narrowing or irregularity of joint space, 
abnormal mobility on forced motion, 
abnormal gait, or ankylosis.  In addition, 
after considering the veteran's documented 
medical history, the examiner should 
identify all impairments affecting the 
lumbar and thoracic spine and 
differentiate any impairment caused by a 
disorder other than the service connected 
diffuse spondylosis of the lumbar and 
thoracic spine.

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefit sought can be granted.  Unless the 
benefit sought is granted, the veteran and 
his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


